

EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
March 16, 2008 (the “Effective Date”), by and between Griffon Corporation, a
Delaware corporation, with its principal office located at 100 Jericho
Quadrangle, Jericho, New York 11753-2794 (together with its successors and
assigns permitted under this Agreement, “Griffon”) and Ronald J. Kramer
(“Kramer”).
 
WITNESSETH:
 
WHEREAS, Griffon has determined that it is in the best interests of Griffon and
its stockholders to employ Kramer as its Chief Executive Officer; and
 
WHEREAS, Griffon wishes to assure itself of the services of Kramer for the
period hereinafter provided, and Kramer is willing to be employed by Griffon for
said period, upon the terms and conditions provided in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, Griffon and Kramer (individually
a “Party” and together the “Parties” ) agree as follows:
 
1. DEFINITIONS.
 
(a) “Affiliate” means any person or entity controlling, controlled by or under
common control with Griffon.
 
(b) “Board” shall mean the Board of Directors of Griffon.
 
(c) “Cause” shall mean:
 
(i) Kramer’s conviction of, or plea of guilty or nolo contendere to, a felony,
excluding DWI (or any similar offense);
 
(ii) any material breach of the Agreement by Kramer which is not promptly cured,
if curable, in accordance with Section 9(d); or
 
(iii) Kramer’s willful misconduct or gross negligence that is materially
economically injurious to Griffon. For purposes of this Section 1(c)(iii), no
act or failure to act on the part of Kramer shall be considered “willful” unless
it is committed, or omitted to be done, by him in bad faith or without
reasonable belief that his action or omission was in the best interests of
Griffon.
 
(d) “Change in Control” shall mean the occurrence of any of the following events
after the Commencement Date (as defined in Section 2(b)):
 

--------------------------------------------------------------------------------


 
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of Griffon
when such acquisition causes such Person to beneficially own thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of Griffon entitled to vote generally in the election of directors
(the “Outstanding Griffon Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not be deemed
to result in a Change in Control: (A) any acquisition directly from Griffon, (B)
any acquisition by Griffon, (C) any acquisition by (x) any employee benefit plan
(or related trust) intended to be qualified under Section 401(a) of the Code or
(y) any rabbi trust or feeder trust established in connection with any
broad-based employee benefit plan or any employee benefit plan in which Kramer
is the sole participant, in each case, sponsored or maintained by Griffon or any
corporation controlled by Griffon, or (D) any acquisition pursuant to a
transaction that complies with clauses (A) or (B) of subsection (iii) below;
 
(ii) during any period of thirty (30) consecutive months, individuals who at the
beginning of such period and any new director whose election by the Board or
nomination for election by Griffon’s stockholders was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of any such period or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
Board, but excluding any such new director whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
 
(iii) the consummation of a reorganization, merger, consolidation or similar
form of transaction involving Griffon or any of its subsidiaries (“Business
Combination”); excluding, however, such a Business Combination (A) pursuant to
which all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Griffon Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
seventy percent (70%) of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Griffon Voting Securities, or (B) effected to implement a
recapitalization or reorganization of Griffon (or similar transaction) in which
no Person acquires more than 30% of the combined voting power of Griffon’s then
outstanding securities; or
 
(iv) a complete liquidation or dissolution of Griffon or sale or other
disposition of all or substantially all of the assets of Griffon, other than to
any Subsidiary or any Affiliate.
 
Notwithstanding the foregoing, a Change in Control shall not include any event,
circumstance or transaction that results from an action of any Person, entity or
group which includes, is affiliated with or is wholly or partly controlled by
one or more executive officers of Griffon and in which Kramer participates
directly or actively (other than a renegotiation of his employment arrangements
or in his capacity as an employee of Griffon or any successor entity thereto or
to the business of Griffon).
 
- 2 -

--------------------------------------------------------------------------------


 
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
(f) “Committee” shall mean the Compensation Committee of the Board.
 
(g) “Disability” shall mean Kramer’s inability to substantially perform his
duties due to physical or mental impairment for six (6) consecutive months and,
within thirty (30) days after a notice of termination is given to Kramer, Kramer
has not returned to work.
 
(h) “Employment Term” shall mean the period specified in Section 2(b) below.
 
(i) “Fiscal Year” shall mean the 12-month period beginning on October 1 and
ending on the next subsequent September 30, or such other 12-month period as may
constitute Griffon’s fiscal year at any time hereafter.
 
(j) “Good Reason” shall mean the occurrence of any of the following events
without Kramer’s prior written consent:
 
(i) the failure of Kramer to be appointed to the positions set forth in Section
2(c) (other than the Chairmanship of the Board), if not promptly cured after
written notice, or the hiring of any officer to serve in a capacity equal or
senior to Kramer;
 
(ii) the assignment to Kramer of duties materially inconsistent with his status
as the chief executive officer of a publicly-traded company or a materially
adverse alteration in the nature of Kramer’s duties and/or responsibilities,
reporting obligations, titles or authority, as set forth in Section 2(c);
 
(iii) a reduction by Griffon of Kramer’s Base Salary or Target Bonus percentage;
 
(iv) the relocation of Kramer’s own office location more than twenty five (25)
miles from Griffon’s current headquarters;
 
(v) Griffon’s failure to provide any employee benefits due to be provided to
Kramer;
 
(vi) any purported termination of Kramer’s employment for Cause which is not
substantially effected pursuant to the procedures described in Section 9(d);
 
(vii) any material breach of the Agreement by Griffon; or
 
- 3 -

--------------------------------------------------------------------------------


 
(viii) a failure of Griffon to have any successor assume in writing the
obligations under the Agreement.
 
Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
Kramer gives Griffon prior notice within sixty (60) days after the occurrence of
the event which Kramer believes constitutes the basis for Good Reason,
specifying the particular act or failure to act which Kramer believes
constitutes the basis for Good Reason. If Griffon fails to cure such act or
failure to act, if curable, within thirty (30) days after receipt of such
notice, Kramer may terminate his employment for Good Reason. For the avoidance
of doubt, if such act is not curable, Kramer may terminate his employment for
Good Reason upon providing such notice.
 
(k) “Salary” shall mean the annual salary provided for in Section 3 below, as
adjusted from time to time.
 
(l) “Subsidiary” shall mean any entity of which Griffon owns, directly or
indirectly, more than fifty percent (50%) of its voting stock or voting
interests.
 
2. EMPLOYMENT TERM, POSITIONS AND DUTIES.
 
(a) Employment of Kramer. Griffon hereby employs Kramer, and Kramer hereby
accepts employment with Griffon, in the positions and with the duties and
responsibilities set forth below and upon such other terms and conditions as are
hereinafter stated. Kramer shall render services to Griffon principally at
Griffon’s corporate headquarters, but he shall do such traveling on behalf of
Griffon as shall be reasonably required in the course of the performance of his
duties hereunder.
 
(b) Employment Term. Unless earlier terminated under Section 9 hereof, the
Employment Term shall commence as of April 1, 2008 (the “Commencement Date”),
and shall continue for a three year period, renewing daily, unless either Party
provides notice of non-renewal. Upon such notice of non-renewal, the Employment
Term shall continue for three years from the date such notice is received by the
non-notifying Party.
 
(c) Titles and Duties.
 
(i) During the Employment Term, Kramer shall be employed as Chief Executive
Officer, reporting to the Board. In his capacity as Chief Executive Officer,
Kramer shall perform such duties as are consistent with his title and position
as Chief Executive Officer of a publicly-traded company.
 
(ii) During the Employment Term, Kramer shall continue to serve as Vice Chairman
of the Board. If the current Chairman of the Board ceases to hold such position,
the Board will give due consideration to Kramer’s appointment as Chairman of the
Board.
 
(d) Time and Effort. Kramer shall devote his best efforts and abilities, and
substantially all his business time, to the performance of his duties under the
Agreement; provided that he shall, to the extent same does not substantially
interfere with the performance of his duties hereunder, be permitted to: (i)
serve on corporate and civic boards and committees; (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions; (iii) manage
personal and family investments and (iv) engage in investment management
business activities that are not competitive with the businesses of Griffon.
 
- 4 -

--------------------------------------------------------------------------------


 
3. SALARY.
 
(a) Initial Salary. For the remainder of the Fiscal Year ending September 30,
2008 and for the Fiscal Year ending September 30, 2009, Kramer shall receive
from Griffon a Salary, payable in accordance with the regular payroll practices
of Griffon, in an amount of $775,000 per annum.
 
(b) Cost-of-Living Increase. Commencing with the Fiscal Year ending September
30, 2009 and for each Fiscal Year thereafter during the Employment Term,
Kramer’s Salary shall be increased annually at the end of each Fiscal Year, by
an amount not less than increase in the cost of living for the immediately
preceding year, as reported in the “Consumer Price Index, New York and
Northeastern New Jersey, All Items,” published by the United States Department
of Labor, Bureau of Labor Statistics (or, if such index is no longer published,
a successor or comparable index that is published).
 
(c) Salary Increase. In addition to the Cost of Living Increase described in
Section 3(b) above, Kramer’s Salary shall be reviewed annually for possible
increases (but not decreases) commencing October 1, 2009. Any amount to which
Kramer’s Salary is increased, as provided in Section 3(b) above, Section 3(c) or
otherwise, shall not thereafter be reduced without his prior written consent.
 
4. BONUSES.
 
(a) 2008 Guaranteed Bonus. Within 60 business days following the end of the
Fiscal Year ending September 30, 2008, Griffon shall pay to Kramer a guaranteed
bonus equal to $581,250.
 
(b) Annual Bonus. Commencing with the Fiscal Year ending September 30, 2009 and
for each Fiscal Year thereafter during the Employment Term, Kramer shall be
eligible to receive an annual bonus of between 0% and 250% of Salary, with a
target bonus of 150% of Salary (the “Target Bonus”), in accordance with
Griffon’s 2006 Performance Bonus Plan or another plan or plans providing him
annual award opportunities. Any such bonus shall be based on the achievement of
performance objectives to be determined by the Board (or the Committee) after
consultation with Kramer. Such performance criteria shall be communicated to
Kramer in writing within ninety (90) days after the commencement of the
applicable performance period. Any bonus payable for any Fiscal Year shall be
paid within sixty (60) days of the end of the Fiscal Year during which it is
earned.
 
(c) Discretionary Bonus. Kramer shall be eligible to receive additional bonuses
during the Employment Term. The amount and the occasion for payment of such
bonus, if any, shall be determined by the Committee in its sole discretion.
 
- 5 -

--------------------------------------------------------------------------------


 
5. EQUITY AWARDS.
 
(a) Restricted Stock. On the Commencement Date, Kramer shall receive, pursuant
to the Griffon Corporation 2006 Equity Incentive Plan (the “Plan”) and an award
agreement issued thereunder, a restricted stock grant (the “Initial Restricted
Stock Grant”) of 250,000 shares of common stock of Griffon (the “Common Stock”).
Subject to Kramer’s continued employment with Griffon (except as otherwise
provided in Section 9(g)), the Initial Restricted Stock Grant shall vest in full
on the third anniversary of the Commencement Date. The restricted stock award
agreement shall permit Kramer to satisfy his withholding obligations by having
Griffon withhold a sufficient number of shares to satisfy such obligations.
Additionally, on or shortly after October 1, 2008, Kramer shall receive,
pursuant to the Plan and an award agreement issued thereunder, a restricted
stock grant of an additional 75,000 shares of Common Stock on the same terms as
the Initial Restricted Stock Grant which shall also vest, subject to Kramer’s
continued employment with Griffon (except as otherwise provided in Section
9(g)), on the third anniversary of the Commencement Date. On or about October 1,
2009, Kramer shall receive, pursuant to the Plan and an award agreement issued
thereunder, a restricted stock grant of an additional 25,000 shares of Common
Stock on the same terms as the Initial Restricted Stock Grant which shall also
vest, subject to Kramer’s continued employment with Griffon (except as otherwise
provided in Section 9(g)), on the third anniversary of the Commencement Date.
 
(b) Stock Options. On or shortly after October 1, 2008, Kramer shall be granted,
pursuant to the Plan and an award agreement issued thereunder, a non-qualified
stock option (the “Initial Stock Option Grant”) to purchase 350,000 shares of
Common Stock at an exercise price equal to the greater of $20 per share or the
fair market value on the date of grant. Subject to Kramer’s continued employment
with Griffon (except as otherwise provided in Section 9(g)), the Initial Stock
Option Grant shall vest and become exercisable in three equal installments on
each anniversary of the Commencement Date. The option agreement will contain a
“cashless” exercise feature for the payment of both the exercise price and
applicable withholding taxes. If Kramer is not permitted to exercise the option
(or any portion thereof) because of a company-imposed or regulatory-imposed
restriction on trading of Griffon’s common stock (e.g., during any “blackout”
period), and the option would otherwise expire during such restriction period,
the expiration date of the option shall be extended by the Committee so that
Kramer may exercise the option (or any portion thereof) for ninety (90) days
following the end of such restriction period but in no event shall such
extension extend beyond the tenth anniversary of the grant date.
 
(c) Subsequent Grants. The Board (or the Committee) shall consider making
additional equity grants to Kramer at least annually. Subject to the Committee’s
approval at the time of grant, it is the intention of Griffon that such awards,
if any, shall (i) be subject to the same terms and conditions relating to Change
in Control and vesting on termination of employment as the Initial Restricted
Stock Grant or the Initial Stock Option Grant, as applicable; (ii) with respect
to any time-based vesting conditions on restricted stock or stock units, vest on
a basis that is no less favorable than the third anniversary of such subsequent
grant date; and (iii) with respect to any time-based vesting conditions on
options or stock appreciation rights, vest over a three year period in equal
installments on each anniversary of such subsequent grant date.
 
- 6 -

--------------------------------------------------------------------------------


 
(d) Miscellaneous.
 
(i) Adjustment. All amounts set forth in this Section 5 shall be subject to
adjustment as provided for in the Plan.
 
(ii) Agreements. The terms and conditions of any stock award or option agreement
shall be consistent with the terms and conditions of this Agreement. In the
event of any conflict or inconsistency between the terms of this Agreement and
the Plan (or any stock award or option agreement), the terms and conditions of
this Agreement shall govern and control.
 
(iii) Registration. Griffon represents that the shares subject to the awards
described in Section 5 above shall be registered on a Form S-8 or other
appropriate registration statement under the Securities Act of 1933, as amended.
 
6. BUSINESS AND TRAVEL EXPENSE REIMBURSEMENT; CERTAIN OTHER COSTS.
 
(a) Business Expenses. Kramer shall be entitled to prompt reimbursement by
Griffon for all reasonable business expenses incurred by him during the
Employment Term in performing services under this Agreement, upon his proper
submission of such accounts and records as may be reasonably required by
Griffon.
 
(b) Travel Expenses. Kramer shall be entitled to prompt reimbursement by Griffon
for all reasonable travel expenses incurred by him during the Employment Term
while performing duties on behalf of Griffon (including, without limitation,
first class air travel), upon his proper submission of such accounts and records
as may be reasonably required by Griffon.
 
(c) Other Costs. Griffon shall reimburse Kramer for reasonable attorneys fees
and expenses incurred in connection with the preparation and negotiation of this
Agreement.
 
All reimbursements under this Section 6 shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.
 
7. PERQUISITES.
 
During the Employment Term, Griffon shall provide Kramer with the following
perquisites:
 
(a) an office of a size and with furnishings and other appointments, and
exclusive personal secretarial and other assistance, at a level appropriate for
a chief executive officer of a publicly traded corporation; and
 
(b) use of an automobile and payment of all related expenses, including, without
limitation, lease payments, insurance, maintenance and parking, subject to
Kramer’s prompt submission of such accounts and records as may be reasonably
required by Griffon.
 
- 7 -

--------------------------------------------------------------------------------


 
All reimbursements under this Section 7(b) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.
 
8. BENEFITS.
 
(a) General. During the Employment Term, Kramer shall be entitled to participate
in all employee benefit plans and programs made available to Griffon’s senior
executives or to its employees generally, in accordance with the terms and
conditions of such plans and programs and as such plans or programs may be in
effect from time to time, including without limitation, pension and other
retirement plans, profit-sharing plans, savings and similar plans, group life
insurance, accidental death and dismemberment insurance, travel accident
insurance, hospitalization insurance, surgical insurance, major and excess
medical insurance, dental insurance, short-term and long-term disability
insurance, sick leave (including salary continuation arrangements), holidays,
vacation (not less than four weeks in any calendar year) and any other employee
benefit plans or programs that may be sponsored by Griffon from time to time,
including plans that supplement the above-listed plans, whether funded or
unfunded; provided however, that Kramer shall not be entitled to participate in
any supplemental retirement plan, any non-qualified deferred compensation plan
or any retiree medical plan unless such participation is specifically designated
by the Board; and provided further that approval by the Board of this Agreement
shall not constitute such designation.
 
(b) Medical Care Insurance. During the Employment Term, Griffon shall provide
Kramer, his spouse and his dependents with hospitalization insurance, surgical
insurance, major and excess major medical insurance and dental insurance in
accordance with the most favorable plans, policies, programs and practices of
Griffon and its Subsidiaries made available generally to all other senior
executive officers of Griffon and its Subsidiaries as a group, as in effect from
time to time.
 
(c) Life Insurance Benefit. In addition to the group life insurance available to
employees generally, Griffon shall provide Kramer with an individual life
insurance policy with a death benefit of at least $5,000,000.
 
9. TERMINATION OF EMPLOYMENT.
 
(a) Voluntary Termination. Kramer may terminate his employment voluntarily at
any time during the Employment Term. If he does so, except for Good Reason, he
shall be entitled to receive only the compensation and benefits specified in
Section 9(b).
 
(b) General. Notwithstanding anything to the contrary herein, in the event of
any termination of Kramer’s employment during the Employment Term (including by
reason of his death), he shall be entitled to receive as soon as
administratively feasible following such termination, but in any event, except
as provided below, within fifteen (15) days thereafter (in addition to the
applicable payments and benefits he may also be entitled to receive under
subsections (c) through (g) below, as applicable):
 
(i) accrued but unpaid Salary through the date of termination;
 
- 8 -

--------------------------------------------------------------------------------


 
(ii) any accrued but unused vacation;
 
(iii) any annual bonus earned for the Fiscal Year completed prior to the year of
termination but not yet paid to him; and
 
(iv) reimbursement in accordance with Section 6 above of any expenses incurred
by him through the date of termination but not yet paid to him.
 
Additionally, Kramer shall receive any other compensation or benefits,
including, without limitation, benefits under equity grants and awards described
in Section 5 above and employee benefits under plans described in Section 8
above, that have vested through the date of termination or to which he may then
be entitled in accordance with the applicable terms and conditions of each
grant, award or plan.
 
For purposes of Section 9(b)(iii) above, “earned” shall mean that all
performance goals for the applicable performance period have been met and
certified to by the Committee whether or not Kramer is still actually employed
on the date the Committee certifies such results; provided however, that no
annual bonus shall be deemed earned if Kramer is terminated for Cause or such
payment would result in non-deductibility under Code Section 162(m) to the
extent such bonus would have otherwise been deductible if Kramer were still
employed by Griffon. The Committee shall, with respect to Kramer, conduct its
certification process in a manner substantially consistent with past practices
and any such bonus shall be paid at the time such bonus would have been paid had
Kramer been still employed by Griffon.
 
(c) Termination Due to Disability. If, during the Employment Term, Kramer’s
employment is terminated by Griffon due to Disability, he shall be entitled, in
addition to the compensation and benefits specified in Section 9(b), to receive:
 
(i) a pro-rata bonus for the year of termination equal to the Target Bonus
multiplied by a fraction, the numerator of which is the number of completed days
in the Fiscal Year of Kramer’s termination of employment during which Kramer was
employed by Griffon and the denominator of which is 365 (the “Pro-Rata Bonus
Payment”), as soon as administratively feasible following such termination, but
in any event within fifteen (15) days;
 
(ii) severance for twelve (12) months payable in twelve (12) equal monthly
installments and commencing on the first payroll period following such
termination in the amount of one-twelfth the sum of (A) the Salary plus (B) the
highest bonus paid to Kramer in the 3-year period prior to such termination (but
in no event less than the Target Bonus for the year of termination), provided
however, that if a termination due to Disability occurs within two years after
an event described in Section 409A(a)(2)(A)(v) of the Code (a “409A CIC”),
Kramer shall receive a lump sum payment of the amount described above in lieu of
such monthly installments, as soon as administratively feasible following such
termination, but in any event, within fifteen (15) days thereafter; and
 
- 9 -

--------------------------------------------------------------------------------


 
(iii) if Kramer (or his beneficiaries) elects continued medical coverage under
COBRA, Griffon shall pay for coverage under COBRA for 18 months following such
termination.
 
(d) Termination by Griffon for Cause. Griffon may terminate Kramer’s employment
hereunder for Cause, provided however, that no termination for Cause shall be
effective unless (i) the decision is made by a majority of the Board at a Board
meeting, held for such purpose, where Kramer and his counsel had an opportunity
to be heard on at least ten (10) days prior notice; (ii) Griffon gives Kramer
notice of the Board’s decision to terminate Kramer’s employment for Cause
specifying the particular act or failure to act which is the basis for such
decision; and (iii) Kramer fails to cure such act or failure to act to the
satisfaction of the Board within thirty (30) days after such notice. In the
event that Kramer’s employment is terminated for Cause, he shall be entitled to
receive only the compensation and benefits specified in Section 9(b).
 
(e) Termination by Griffon Without Cause or by Kramer for Good Reason. If,
during the Employment Term, Griffon terminates Kramer’s employment without Cause
or Kramer terminates his employment for Good Reason, in either such case, other
than within two years after a Change in Control which qualifies as a 409A CIC,
he shall be entitled to receive, upon the execution and non-revocation of a
release substantially in the form attached hereto as Exhibit A, but in no event
later than forty-five (45) days after such termination, in addition to the
compensation and benefits specified in Section 9(b):
 
(i) severance for twelve (12) months payable in twelve (12) equal monthly
installments and commencing on the first payroll period following such
termination in the amount of:
 
(A) in the case of a termination under Section 9(e) on or prior to the third
anniversary of the Commencement Date or any such termination that occurs after
such third anniversary, but within two years after a Change in Control which
does not qualify as a 409A CIC, one-twelfth of three times the sum of (x) the
Salary plus (y) the highest bonus paid to Kramer in the 3-year period
immediately prior to such termination (but in no event less than the Target
Bonus for the year of termination); or
 
(B) except as provided in subsection (A), in the case of a termination under
Section 9(e) after the third anniversary of the Commencement Date, one-twelfth
of two times the sum of (x) the Salary plus (y) the highest bonus paid to Kramer
in the 3-year period immediately prior to such termination (but in no event less
than the Target Bonus for the year of termination);
 
(ii) a payment in the amount of either:
 
(A) with respect to a termination occurring under this Section 9(e) on or before
September 30, 2009, a Pro-Rata Bonus Payment to be paid as soon as
administratively feasible following such termination, but in any event within
fifteen (15) days thereafter, or
 
- 10 -

--------------------------------------------------------------------------------


 
(B) with respect to a termination under this Section 9(e) occurring after
September 30, 2009, a pro-rated portion of the bonus which would have otherwise
been paid for the year of termination had Kramer’s employment not been
terminated, to be paid at such time as such bonus would otherwise have been
paid; and
 
(iii) if Kramer elects to continue his medical coverage under COBRA, Griffon
will pay for coverage under COBRA for 18 months following such termination.
 
(f) Termination by Griffon Without Cause or by Kramer for Good Reason Within Two
Years After a Change in Control. If, during the Employment Term, Griffon
terminates Kramer’s employment without Cause or Kramer terminates his employment
for Good Reason, in either such case, within two years after a Change in Control
which qualifies as a 409A CIC, he shall be entitled to receive, upon the
execution and non-revocation of a release substantially in the form attached
hereto as Exhibit A, but in no event later than forty-five (45) days after such
termination, in addition to the compensation and benefits specified in Section
9(b):
 
(i) a lump sum payment, as soon as administratively feasible following such
termination, but in any event within ten (10) days thereafter, equal to three
times the sum of (A) the Salary plus (B) the highest bonus paid to Kramer in the
3-year period immediately prior to such termination (but in no event less than
the Target Bonus for the year of termination);
 
(ii) a payment in the amount of either:
 
(A) with respect to a termination occurring under this Section 9(f) on or before
September 30, 2009, a Pro-Rata Bonus Payment to be paid as soon as
administratively feasible following such termination, but in any event within
ten (10) days thereafter, or
 
(B) with respect to a termination under this Section 9(f) occurring after
September 30, 2009, a pro-rated portion of the bonus which would have otherwise
been paid for the year of termination had Kramer’s employment not been
terminated, to be paid at such time as such bonus would otherwise have been
paid; and
 
(iii) if Kramer elects to continue his medical coverage under COBRA, Griffon
will pay for coverage under COBRA for 18 months following such termination.
 
(g) Vesting of Equity Upon Certain Events.
 
(i) Termination by Griffon Without Cause or by Kramer for Good Reason. If,
during the Employment Term, Griffon terminates Kramer’s employment without Cause
or Kramer terminates his employment for Good Reason, in either such case (A) all
restricted stock referred to above in Section 5 not yet issued shall be issued
as soon as such issuance is permissible under the terms of the Plan and shall be
fully vested upon such issuance; and (B) all of his then outstanding equity
compensation awards shall immediately vest and, in the case of options, shall
remain exercisable for one year after such termination of employment.
 
- 11 -

--------------------------------------------------------------------------------


 
(ii) Change in Control, Termination Due to Death or Disability. Upon a Change in
Control or a termination of Kramer’s employment due to death or Disability, all
Kramer’s then outstanding equity compensation awards shall immediately vest and
become exercisable.
 
(h) Specified Employee. Notwithstanding any other provision of this Agreement,
if (i) Kramer is to receive payments or benefits under Section 9 by reason of
his separation from service (as such term is defined in Section 409A of the
Code) other than as a result of his death, (ii) Kramer is a “specified employee”
within the meaning of Code Section 409A for the period in which the payment or
benefits would otherwise commence, and (iii) such payment or benefit would
otherwise subject Kramer to any tax, interest or penalty imposed under Section
409A of the Code (or any regulation promulgated thereunder) if the payment or
benefit would commence within six months of a termination of Kramer’s
employment, then such payment or benefit required under Section 9 shall not
commence until the first day which is at least six months after the termination
of Kramer’s employment. Each severance installment contemplated under this
Section 9 shall be treated as a separate payment in a series of separate
payments under Treasury Regulation Section 1.409A-2(b)(2)(iii). Such payments or
benefits, together with simple interest calculated at LIBOR as of the date of
such separation from service, which would have otherwise been required to be
made over such six month period, shall be paid to Kramer in one lump sum payment
or otherwise provided to Kramer as soon as administratively feasible after the
first day which is at least six months after the termination of Kramer’s
employment. Thereafter, the payments and benefits shall continue, if applicable,
for the relevant period set forth above. For purposes of this Agreement, all
references to “termination of employment” and other similar language shall be
deemed to refer to Kramer’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h), including, without limitation, the default
presumptions thereof.
 
(i) Miscellaneous. For the avoidance of doubt, if applicable, Kramer shall only
be entitled to receive the payments and benefits provided under Section 9(e) or
9(f), which ever is applicable, but not under both such sections.
 
10. NO DUTY TO MITIGATE.
 
Kramer shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payment hereunder be subject to offset in the event Kramer does receive
compensation for any reason from any other source.
 
11. PARACHUTES.
 
(a) Application.
 
(i) Change in Control On or Prior to Fourth Anniversary of the Commencement
Date. Upon the occurrence of a change in control or ownership (or other similar
event) on or prior to the fourth anniversary of the Commencement Date, if all or
any portion of the payments provided under this Agreement, and/or any other
payments and benefits that Kramer receives or is entitled to receive from
Griffon, a Subsidiary or any other person, whether or not under an existing
plan, arrangement or other agreement, constitutes an excess “parachute payment”
within the meaning of Section 280G(b) of the Code (each such parachute payment,
a “Parachute Payment”) and will result in the imposition on Kramer of an excise
tax under Section 4999 of the Code, then, in addition to any other benefits to
which Kramer is entitled under this Agreement, Griffon shall pay him an amount
in cash equal to the sum of the excise taxes payable by him by reason of
receiving Parachute Payments, plus the amount necessary to put him in the same
after-tax position (taking into account any and all applicable federal, state
and local excise, income or other taxes at the highest possible applicable rates
on such Parachute Payments (including without limitation any payments under this
Section 12) as if no excise taxes had been imposed with respect to Parachute
Payments (the “Parachute Gross-up”)). Notwithstanding the foregoing, in the
event that the aggregate amount of Parachute Payments is no more than 10%
greater than the aggregate amount of Payments that may be made to Kramer without
incurring an excise tax (the “Safe-Harbor Amount”), Kramer shall not be entitled
to a Gross-Up Payment and the Parachute Payments shall instead be reduced in an
amount sufficient to reduce the aggregate amount of Parachute Payments below the
Safe-Harbor Amount.
 
- 12 -

--------------------------------------------------------------------------------


 
(ii) Other Change in Control. Upon a Change in Control following the fourth
anniversary of the Commencement Date, in the event that it would be economically
advantageous for Kramer, the Parachute Payments shall be reduced by an amount
that results in the receipt by Kramer on an after-tax basis (including the
applicable federal, state and local income taxes, and the excise tax imposed by
Section 4999 of the Code) of the greatest total Parachute Payments.
 
(b) Computation. The amount of any payment under this Section 11 shall be
computed by a certified public accounting firm of national reputation selected
by Griffon and acceptable to Kramer. If Griffon or Kramer disputes the
computation rendered by such accounting firm, Griffon shall select an
alternative certified public accounting firm of national reputation to perform
the applicable computation. If the two accounting firms cannot agree upon the
computations, Kramer and Griffon shall jointly appoint a third certified public
accounting firm of national reputation within ten (10) calendar days after the
two conflicting computations have been rendered. Such third accounting firm
shall be asked to determine within thirty (30) calendar days the computation of
the Parachute Gross-up to be paid to Kramer, and payments shall be made
accordingly. The cost and expenses of all the accounting firms retained to
perform the computations described above shall be borne by Griffon.
 
(c) Payment. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the determination, it is possible that the Parachute
Gross-Up which will not have been made by Griffon should have been made
(“Underpayment”) or a Parachute Gross-Up is made by Griffon which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. If Kramer thereafter is required to may payment of any
additional excise tax, the accounting firm initially selected by Griffon and
acceptable to Kramer under Section 11(b) shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by Griffon to or for the benefit of Kramer. In the event the amount of the
Parachute Gross-Up exceeds the amount necessary to reimburse Kramer for the
applicable excise tax, such accounting firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by Kramer (to the extent he has received a refund if the applicable excise
tax has been paid to the Internal Revenue Service) to or for the benefit of
Griffon. Kramer shall cooperate, to the extent his expenses are reimbursed by
Griffon, with (i) any reasonable requests by Griffon to apply for a refund and
(ii) any contest or disputes with the Internal Revenue Service in connection
with the excise tax.
 
- 13 -

--------------------------------------------------------------------------------


 
(d) Any payment due to Kramer under this Section 11 shall be made to Kramer, or
on behalf of Kramer, as soon as practicable after the determination of the
amount of such payment, but no sooner than the date on which Griffon is required
to withhold such amount or Kramer is required to pay such amount to the Internal
Revenue Service. Notwithstanding the foregoing, all payments under this Section
11 shall be made to Kramer, or on Kramer’s behalf, no later than the end of the
year following the year in which Kramer or Griffon paid the related taxes,
interest or penalties.
 
12. CONFIDENTIAL INFORMATION.
 
(a) Kramer shall not, during the Employment Term and at any time thereafter,
without the prior express written consent of Griffon, directly or indirectly
divulge, disclose or make available or accessible any Confidential Information
(as defined below) to any person, firm, partnership, corporation, trust or any
other entity or third party (other than when required to do so in good faith to
perform his duties and responsibilities under this Agreement or when (i)
required to do so by a lawful order of a court of competent jurisdiction, any
governmental authority or agency, or any recognized subpoena power, or (ii)
necessary to prosecute his rights against Griffon or its Affiliates or to defend
himself against any allegations). Kramer shall also proffer to the Board’s
designee, no later than the effective date of any termination of his employment
with Griffon for any reason, and without retaining any copies, notes or excerpts
thereof, all memoranda, computer disks or other media, computer programs,
diaries, notes, records, data, customer or client lists, marketing plans and
strategies, and any other documents consisting of or containing Confidential
Information that are in Kramer’s actual or constructive possession or which are
subject to his control at such time. For purposes of this Agreement,
“Confidential Information” shall mean all information respecting the business
and activities of Griffon, or any Affiliate of Griffon, including, without
limitation, the clients, customers, suppliers, employees, consultants, computer
or other files, projects, products, computer disks or other media, computer
hardware or computer software programs, inventions, trade secrets, marketing
plans, financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, data gathering methods
and/or strategies of Griffon or any Affiliate. Notwithstanding the immediately
preceding sentence, Confidential Information shall not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of Kramer’s breach of any portion of this Section 12.
 
(b) Kramer understands and agrees that the rights and obligations set forth in
this Section 12 shall extend beyond the Employment Term.
 
- 14 -

--------------------------------------------------------------------------------


 
13. OTHER RESTRICTIVE COVENANTS.
 
(a) Non-Solicitation. During the Employment Term and for twelve (12) months
following any termination of Kramer’s employment with Griffon, Kramer shall not
(except on Griffon’s behalf), directly or indirectly, on his own behalf or on
behalf of any other person, firm, partnership, corporation or other entity,
solicit, induce, or attempt to cause any employee or consultant of Griffon or
its Affiliates to leave Griffon or the Affiliate; provided however, that any
general solicitations for employment not specifically directed at Griffon shall
not be deemed to be in breach of this provision.
 
(b) Non-Competition. During the Employment Term and for twelve (12) months
following any termination of Kramer’s employment with Griffon, Kramer shall not,
directly or indirectly, engage, without the consent of Griffon, in any business
or activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder or in any other capacity, or render any services or
provide any advice to any business, activity, person or entity which competes
with any of the businesses of Griffon; provided, however, that Kramer’s
ownership of not more than five percent (5%) of the stock of any publicly-traded
corporation shall not be a violation of this Section 13. Kramer acknowledges
that his skills are such that he can be gainfully employed in noncompetitive
employment and that the agreement not to compete will in no way prevent him from
earning a living.
 
(c) Inventions. Each Invention (as defined below) made, conceived or first
actually reduced to practice by Kramer, whether alone or jointly with others,
during the Employment Term, shall be promptly disclosed in writing to the Board.
Such report shall be sufficiently complete in technical detail and appropriately
illustrated by sketch or diagram to convey to one skilled in the art of which
the invention pertains, a clear understanding of the nature, purpose,
operations, and, to the extent known, the physical, chemical, biological or
other characteristics of the Invention. As used in this Agreement, “Invention”
means any invention, discovery or innovation with regard to any facet of
Griffon’s business whether or not patentable, made, conceived, or first actually
reduced to practice by Kramer, alone or jointly with others, in the course of,
in connection with, or as a result of service as an employee of Griffon,
including any art, method, process, machine, manufacture, design or composition
of matter, or any improvement thereof. Each Invention, as herein defined, shall
be the sole and exclusive property of Griffon. Kramer agrees to execute an
assignment to Griffon or its nominee of Kramer’s entire right, title and
interest in and to any Invention, without compensation beyond that provided in
this Agreement. Kramer further agrees, upon the request of Griffon and at its
expense, that Kramer will execute any other instrument and document necessary or
desirable in applying for and obtaining patents in the United States and in any
foreign country with respect to any Invention. Kramer further agrees, to the
extent it does not substantially interfere with any subsequent employment or
business activities, whether or not Kramer is then an employee of Griffon, to
reasonably cooperate to the extent and in the manner reasonably requested by
Griffon in the prosecution or defense of any claim involving a patent covering
any Invention or any litigation or other claim or proceeding involving any
Invention covered by this Agreement, but all expenses thereof shall be paid by
Griffon.
 
(d) Kramer understands and agrees that the rights and obligations set forth in
this Section 13 shall extend beyond the Employment Term.
 
- 15 -

--------------------------------------------------------------------------------


 
14. REMEDIES/SANCTIONS.
 
Kramer acknowledges that the services he is to render under this Agreement are
of a unique and special nature, the loss of which cannot reasonably or
adequately be compensated for in monetary damages, and that irreparable injury
and damage may result to Griffon in the event of any breach of this Agreement or
default by Kramer. Because of the unique nature of the Confidential Information
and the importance of the prohibitions against competition and solicitation,
Kramer further acknowledges and agrees that Griffon will suffer irreparable harm
if he fails to comply with his obligations under Section 12 above and/or Section
13 above and that monetary damages would be inadequate to compensate Griffon for
any such breach. Accordingly, Kramer agrees that, in addition to any other
remedies available to either Party at law, in equity or otherwise, Griffon will
be entitled to seek injunctive relief or specific performance to enforce the
terms, or prevent or remedy the violation, of any provisions of this Agreement.
 
15. WITHHOLDING TAXES.
 
All payments to Kramer or under this Agreement shall be subject to withholding
on account of federal, state and local taxes as required by law.
 
16. INDEMNIFICATION AND LIABILITY INSURANCE.
 
During the Employment Term, Griffon shall provide Kramer with a standard
indemnification agreement which shall provide that Kramer shall be indemnified
to the fullest extent permitted by applicable law and shall provide for the
advancement of expenses if Kramer shall have delivered in writing to Griffon (a)
an undertaking to reimburse Griffon for expenses with respect to which Kramer is
not entitled to indemnification; and (b) an affirmation of his good faith belief
that the standard of conduct necessary for indemnification by Griffon has been
met. Griffon shall cause Kramer to be covered at all times during the Employment
Term by directors’ and officers’ liability insurance as Griffon shall from time
to time obtain, but in no event shall Kramer’s coverage be less than that
provided to any other director or officer of Griffon. Griffon shall continue to
indemnify Kramer as provided above and maintain such liability insurance
coverage for him after the Employment Term for any claims that may be made
against him with respect to his service as a director or officer of Griffon. In
the event Griffon does not utilize a standard indemnification agreement, Griffon
shall indemnify Kramer to the fullest extent permitted by applicable law.
 
17. ASSIGNABILITY; BINDING NATURE.
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Kramer) and assigns. No
rights or obligations of the Parties under this Agreement may be assigned
without the consent of both Parties, except by will or the laws of descent and
distribution.
 
18. REPRESENTATIONS.
 
The Parties respectively represent and warrant that each is fully authorized and
empowered to enter into this Agreement and that the performance of its or his
obligations, as the case may be, under this Agreement will not violate any
agreement between such Party and any other person, firm or organization. Griffon
represents and warrants that this Agreement has been duly authorized by all
necessary corporate action and is valid, binding and enforceable in accordance
with its terms.
 
- 16 -

--------------------------------------------------------------------------------


 
19. ENTIRE AGREEMENT.
 
Except to the extent otherwise provided herein, this Agreement contains the
entire understanding and agreement between the Parties concerning the subject
matter hereof and supersedes any prior agreements, whether written or oral,
between the Parties concerning the subject matter hereof. Unless otherwise
expressly determined by the Board or the Committee in its sole discretion after
the Commencement Date, payments and benefits provided under this Agreement are
in lieu of any payments or other benefits under any severance program or policy
of Griffon to which Kramer would otherwise be entitled.
 
20. AMENDMENT OR WAIVER.
 
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by both Kramer and an authorized officer of Griffon. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Party to be charged with the waiver. No delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.
 
21. SEVERABILITY.
 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
22. SURVIVAL.
 
The respective rights and obligations of the Parties hereunder shall survive the
termination of this Agreement, the termination of the Employment Term and the
termination of Kramer’s employment with Griffon for any reason, to the extent
necessary to the intended provision of such rights and the intended performance
of such obligations.
 
23. GOVERNING LAW/JURISDICTION.
 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York, without reference to principles of conflict of laws.
 
24.  NO CONFLICTS.
 
Kramer represents that (a) his employment hereunder and performance of his
duties hereunder will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound; (b) his employment
with Griffon will not violate any non-solicitation or other similar covenant or
agreement by which he is bound; and (c) in connection with his employment with
Griffon, he will not use any confidential or proprietary information he may have
obtained in connection with his employment with any prior employer.
 
- 17 -

--------------------------------------------------------------------------------


 
25. ARBITRATION; COSTS OF DISPUTES.
 
If any contest or dispute arising with respect to the terms of employment under
this Agreement, such contest or dispute shall be submitted to binding
arbitration for resolution in New York, New York, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In the event of such dispute, Griffon shall pay all of the legal fees
and expenses incurred by Kramer in such dispute, if Kramer substantially
prevails in such contest or dispute.
 
26. NOTICES.
 
Any notice given to either Party shall be in writing and shall be deemed to have
been given when delivered either personally, by fax, by overnight delivery
service (such as Federal Express) or sent by certified or registered mail
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.
 
If to Griffon or the Board:
 
Griffon Corporation
100 Jericho Quadrangle
Jericho, NY 11753-2794
Attention: Patrick Alesia
FAX: (516) 938-5644
 
With a copy to:
 
Stephen W. Skonieczny, Esq.
Dechert LLP
30 Rockefeller Plaza
New York, NY 10112


If to Kramer:


Ronald J. Kramer
829 Park Avenue
New York, NY 10021
 
- 18 -

--------------------------------------------------------------------------------


 
With a copy to:
 
Bruce E. Simonetti, Esq.
Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, NY 10022-2524


27. HEADINGS.
 
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
28. COUNTERPARTS.
 
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts together shall
constitute one and the same instrument.
 


[Remainder of Page Intentionally Left Blank]

- 19 -

--------------------------------------------------------------------------------




EXECUTION COPY
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.
 

  GRIFFON CORPORATION              
By:
/s/ Patrick L. Alesia  
   
Patrick L. Alesia , Vice-President
Chief Financial Officer
        EXECUTIVE               
By:
/s/ Ronald J. Kramer


- 20 -

--------------------------------------------------------------------------------



EXHIBIT A
 
General Release


IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, dated as of March __, 2008, (the “Agreement”) by
and between Ronald J. Kramer (the “Executive”) and Griffon Corporation (the
“Company”), the Executive on behalf of himself and his heirs, executors,
administrators, and assigns, releases and discharges the Company and its past
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors, employees, agents, and/or
owners, and their respective successors, and assigns and any other person or
entity claimed to be jointly or severally liable with the Company or any of the
aforementioned persons or entities (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
relating to the Executive’s employment by the Company and the cessation thereof,
and any and all matters arising under any federal, state, or local statute,
rule, or regulation, or principle of contract law or common law relating to the
Executive’s employment by the Company and the cessation thereof, including but
not limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000 et seq., the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§2101
et seq., the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. §§ 1001 et seq., the New York State and New York City Human Rights Laws,
the New York Labor Laws, and any other equivalent or similar federal, state, or
local statute; provided, however, that the Executive does not release or
discharge the Released Parties from (i) any rights to any payments, benefits or
reimbursements due to the Executive under the Agreement; (ii) any rights of the
Executive to indemnification under the Agreement (or the standard form of
agreement, if any, entered into with the Executive pursuant to the Agreement) or
under any applicable directors’ and officers’ liability insurance policies
maintained by the Company; (iii) any rights to any vested benefits due to the
Executive under any employee benefit plans sponsored or maintained by the
Company; or (iv) any rights of the Executive as a shareholder of the Company. It
is understood that nothing in this general release is to be construed as an
admission on behalf of the Released Parties of any wrongdoing with respect to
the Executive, any such wrongdoing being expressly denied.
 
The Executive represents and warrants that he fully understands the terms of
this General Release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this General Release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.
 
- 21 -

--------------------------------------------------------------------------------


 
The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding. However, nothing in this General Release shall preclude or
prevent the Executive from filing a claim, which challenges the validity of this
General Release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.
 
The Executive may take twenty-one (21) days to consider whether to execute this
General Release. Upon the Executive’s execution of this general release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the office of the Company. If seven (7) days pass
without receipt of such notice of revocation, this General Release shall become
binding and effective on the eighth (8th) day after the execution hereof (the
“Effective Date”).
 
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:



 
 
   
Ronald J. Kramer
                   
Dated:
   

 
- 22 -

--------------------------------------------------------------------------------

